     Case 2:20-cv-06979-FMO-AS Document 183 Filed 07/02/21 Page 1 of 6 Page ID #:3147




 1      REESE MARKETOS LLP                   REITER GRUBER LLP
        Brett S. Rosenthal (pro hac vice)    Charles Reiter (SBN 306381)
 2      Joel W. Reese (pro hac vice)         Robert Gruber (SBN 301620)
 3      Josh M. Russ (pro hac vice)          creiter@reitergruber.com
        brett.rosenthal@rm-firm.com          100 Wilshire Blvd., Suite 700
 4
        750 N. Saint Paul Street, Ste. 600   Santa Monica, California 90401-3602
 5      Dallas, Texas 75201-3202             Telephone: (310) 496-7799
 6      Telephone: (214) 382-9810
        Facsimile: (214) 501-0731
 7
 8     Attorneys for Plaintiffs
 9                           UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11     DENIECE WAIDHOFER, et al.
12                                               Case No. 2:20-cv-06979-FMO-AS
13                     Plaintiffs,
                                                 PLAINTIFFS’ MEMORANDUM
14           v.                                  REGARDING NOMINATION OF
15                                               SPECIAL MASTER
       CLOUDFLARE, INC., et al.,
16
17                     Defendants.               Date: July 2, 2021
18                                               Judge: Hon. Fernando M. Olguin
19                                               Magistrate Judge: Hon. Alka Sagar
20
                                                 Complaint Filed: August 3, 2020
21                                               Trial Date: December 14, 2021
22
23
24
25
26
27
28



                                             i
     Case 2:20-cv-06979-FMO-AS Document 183 Filed 07/02/21 Page 2 of 6 Page ID #:3148




 1           The Court has ordered that a Special Master be appointed to deal with all
 2     discovery matters in the above-styled case and ordered each side to nominate three
 3     candidates for the appointment of Special Master. (Dkt 182). Pursuant to the Court’s
 4     order, Plaintiffs hereby nominate the following three candidates to be appointed as
 5     Special Master: (1) Hon. Suzanne H. Segal (Ret.); (2) Hon. Patrick J. Walsh (Ret.);
 6     and (3) Hon. Elizabeth D. Laporte (Ret.).
 7
             I.     Hon. Suzanne H. Segal (Ret.)
 8
             Plaintiffs’ first nominee is the Hon. Suzanne H. Segal (Ret.). Judge Segal’s
 9
       curriculum vitae can be found at Exhibit A to this memorandum.
10
             Judge Segal served as a United States Magistrate Judge in the Central District
11
       of California for 18 years from 2002 through 2020, including as the Chief Magistrate
12
       Judge in this District from 2012 through 2016. During her tenure on the federal
13
       bench, Judge Segal presided over numerous trials, evidentiary hearings, motions and
14
       discovery conferences involving a wide array of different subject matters. She also
15
       served as the settlement judge in hundreds of cases, including copyright actions such
16
17     as this one. Judge Segal retired from the bench in 2020 and joined Signature

18     Resolution as a mediator, arbitrator, and special master.

19           Prior to her tenure as a magistrate judge, Judge Segal served as an Assistant
20     United States Attorney in the Civil Division of the Los Angeles U.S. Attorney’s
21     Office for 12 years. As an AUSA, Judge Segal handled a wide variety of cases,
22     including contract, employment, civil rights, Medicare reimbursement, and tort
23     claims. She also brought consumer and civil rights actions on behalf of the
24     Department of Justice. Prior to serving in the U.S. Attorney’s offices, Judge Segal
25     was a civil litigator in private practice. She earned a juris doctor degree from Cornell
26     Law School and earned her B.A. cum laude from Claremont McKenna.
27
28
                                                         -1-
                       PLAINTIFFS’ MEMORANDUM REGARDING NOMINATION OF SPECIAL MASTER
                         Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 183 Filed 07/02/21 Page 3 of 6 Page ID #:3149




 1              Prior to filing this memorandum, Plaintiffs’ counsel confirmed with Judge
 2     Segal’s case administrator at Signature Resolution, Alisa Martinez, that Judge Segal
 3     would be willing and able to accept the role of Special Master if appointed by the
 4     Court.
 5              II.   Hon. Patrick J. Walsh (Ret.)
 6              Plaintiffs’ second nominee is the Hon. Patrick J. Walsh (Ret.). Judge Walsh’s
 7
       curriculum vitae can be found at Exhibit B to this memorandum.
 8
                Judge Walsh served as a United States Magistrate Judge in the Central District
 9
       of California for nearly 20 years from 2001 through 2020, including as the Chief
10
       Magistrate Judge in this district from 2016 through 2020. While on the bench, Judge
11
       Walsh oversaw and helped settle thousands of matters related to business disputes,
12
       civil rights, employment, intellectual property, environmental issues, forfeitures,
13
       contracts, and class actions. Judge Walsh retired from the bench in 2020 and joined
14
       Signature Resolution as a mediator, arbitrator, discovery referee, and special master.
15
                Prior to his service on the federal bench, Judge Walsh served as an Assistant
16
17     United States Attorney in Los Angeles as a federal prosecutor from 1996 to 2001

18     and on the civil side from 1992 to 1996. Before that, he worked as a trial attorney

19     for the United States Department of Justice. Judge Walsh began his legal career as a
20     law clerk in the U.S. District Court for the Commonwealth of the Northern Mariana
21     Islands in Saipan. He earned a juris doctor degree from UIC John Marshall Law
22     School and a B.A. degree from Northern Illinois University.
23              Prior to filing this memorandum, Plaintiffs’ counsel confirmed with Judge
24     Walsh’s case administrator at Signature Resolution, Jesse Centeno, that Judge Walsh
25     would be willing and able to accept the role of Special Master if appointed by the
26     Court.
27
28
                                                           -2-
                         PLAINTIFFS’ MEMORANDUM REGARDING NOMINATION OF SPECIAL MASTER
                           Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 183 Filed 07/02/21 Page 4 of 6 Page ID #:3150




 1           III.   Hon. Elizabeth D. Laporte (Ret.)
 2           Plaintiffs’ third nominee is the Hon. Elizabeth D. Laporte (Ret.). Judge
 3     Laporte’s curriculum vitae can be found at Exhibit C to this memorandum.
 4           Judge Laporte served as a United States Magistrate Judge in the Northern
 5     District of California for over 20 years from 1998 through 2019, including as Chief
 6     Magistrate Judge from 2013 to 2014. During her tenure, Judge Laporte presided over
 7
       numerous civil cases, with a robust docket that included patent, trademark,
 8
       copyright, business, class actions, employment, insurance, environmental, antitrust,
 9
       and civil rights cases. Among many other matters, she handled discovery
10
       proceedings in Oracle v. SAP, a complex and well-known case in the area of
11
       copyright law. Judge Laporte has been recognized for her role in helping to shape
12
       intellectual property case law and for advancing the court’s e-discovery procedures.
13
       She earned the Judicial Leadership Award from the Electronic Discovery Institute
14
       in 2015. In 2019, Judge Laporte joined JAMS as a neutral, where she has served as
15
       a special master or discovery referee.
16
17           Prior to her tenure on the bench, Judge Laporte was chief of special litigation

18     in the San Francisco City Attorney’s office, an administrative law judge with the

19     California Department of Insurance, and an attorney in private practice. Early in her
20     career, she served as a law clerk to the Hon. Marilyn Hall Patel in the Northern
21     District of California. She earned her juris doctor degree from Yale University and
22     her B.A. from Princeton University. She also earned a Masters degree and was a
23     Marshall Scholar at Oxford University.
24           Prior to filing this memorandum, Plaintiffs’ counsel reached out Judge
25     Laporte’s case administrator at JAMS, Sandra Chan, and inquired whether Judge
26     Laporte would be willing and able to accept the role of Special Master if appointed
27     by the Court. Plaintiffs’ counsel has not heard back on this issue.
28
                                                         -3-
                      PLAINTIFFS’ MEMORANDUM REGARDING NOMINATION OF SPECIAL MASTER
                         Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 183 Filed 07/02/21 Page 5 of 6 Page ID #:3151




 1     DATE: July 2, 2021
 2                                                  Respectfully submitted,
 3
                                                    By:       Brett S. Rosenthal_____________
 4
 5                                                  REESE MARKETOS LLP
                                                    Brett S. Rosenthal (pro hac vice)
 6
                                                    Joshua M. Russ (pro hac vice)
 7                                                  Joel W. Reese (pro hac vice)
 8                                                  Allison N. Cook (pro hac vice)
                                                    750 N. Saint Paul Street, Ste. 600
 9                                                  Dallas, Texas 75201-3202
10                                                  Telephone: (214) 382-9810
                                                    Brett.rosenthal@rm-firm.com
11
12                                                  REITER GRUBER LLP
                                                    Charles Reiter (SBN 306381)
13
                                                    Robert Gruber (SBN 301620)
14                                                  100 Wilshire Blvd, Suite 700
15                                                  Santa Monica, California 90401-3602
                                                    Telephone: (310) 496-7799
16                                                  creiter@reitergruber.com
17
                                                    Attorneys for Plaintiffs
18
19
20
21
22
23
24
25
26
27
28
                                                       -4-
                     PLAINTIFFS’ MEMORANDUM REGARDING NOMINATION OF SPECIAL MASTER
                       Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
     Case 2:20-cv-06979-FMO-AS Document 183 Filed 07/02/21 Page 6 of 6 Page ID #:3152




 1                                 CERTIFICATE OF SERVICE
 2
             The undersigned hereby certifies that a copy of this filing will be served on
 3
       the date of filing on all counsel of record via the Court’s electronic filing system.
 4
 5
                                                                /s/ Brett S. Rosenthal
 6
 7                                                    Brett S. Rosenthal
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         -5-
                       PLAINTIFFS’ MEMORANDUM REGARDING NOMINATION OF SPECIAL MASTER
                         Waidhofer et al. v. Cloudflare, Inc., et. al., Case No. 2:20-cv-06979
